DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant argues applicant argues that Phadke uses the inverter 106 to maintain the bus voltage as opposed to the use of the DC-DC converter to maintain bus stability by a concerted autonomous current response of the DC-DC converter.
However the examiner respectively disagree, the inverter does not maintain the bus voltage. As indicated in the reference the inverter is not directly coupled to the PV and also does not or has not shown to include any component designed to maintain a bus voltage.
To maintain the bus voltage the inverter still needs to regulate the DC-DC converter to provide the appropriate amount of power required by the bus to operate effectively. For instance, Par. 0038 discloses the inverter 106 can maximize the amount of power harvested from the PV panels 202, 204 by the converters 102, 104.
The circuit on the inverter is not shown and the specification does not also disclose only detail circuitry of the inverter to include either boosting or bucking the input voltage/current in order maintain the bus voltage. 
In order to maintain a bus voltage, the inverter informs the DC-DC converter to either boost or buck the input voltage from the PV. For instance par 0045 discloses the controller 306 may be configured to stop running the MPPT when the output voltage (or current) reaches a threshold level, such as a low voltage threshold. During the MPPT mode, the output current  Thus, one converter may start delivering maximum power when the bus voltage is pulled below 400 VDC, another converter may start delivering maximum power when the bus voltage is pulled below 398 VDC, and so on.
This paragraphs confirms that the converter maintains the bus voltage as recited by the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
05/07/2021Primary Examiner, Art Unit 2836